Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/263,220 filed on 1/26/21. Claims 1 – 3, 5 – 20, 22 has been examined.
Allowable Subject Matter
3.	Claims 1 – 3, 5 – 20, 22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Closest prior art(s) of record (See PTO-892) teaches A structure for generating sequences, the structure comprising a binary shift register; a feedback structure connected to the shift register configured to define a linear feedback shift register according to a polynomial; a first output configured to collect one or more state values from a first group of elements of the shift register, the one or more state values from the first group forming a value of a first sequence; and a second output configured to collect a plurality of state values from a second group of elements of the shift register, the plurality of state values from the second group form a value of a second sequence, and wherein no element of the second group belongs to the first group.
	However, does not specifically teach and/or disclose the second group of elements of the shift register including a first element receiving feedback from the feedback structure and a next two elements from the first element.
	It would have not been obvious to one of the ordinary skilled in the art at the time of the filling to teach and/or suggest above mentioned limitation(s) alone and/or in combination of any other reference(s). 


	However, does not specifically teach and/or suggest applying a second randomised sequence that includes values to cause phase rotations, the second randomised sequence being based on a second group of elements of the shift register, the second group of elements of the shift register including a first element receiving feedback from a feedback structure and a next two elements from the first element. 
It would have not been obvious to one of the ordinary skilled in the art at the time of the filling to teach and/or suggest above mentioned limitation(s) alone and/or in combination of any other reference(s). 

As per claim 14, the transmitter substantially has same limitations as claim 8, thus the same rejection is applicable. 
 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632